Title: Henry Young to William Davies, 9 June 1781
From: Young, Henry
To: Davies, William


        
          Dr Sir
          Staunton 9th. June 1781.
        
        The Iron Chest that was put in your Waggon contains a number of Papers of consequence, you will be pleas’d to take it with you to this place. We have reason to apprehend that the Enemy are within twelve miles of Charlottesville. I apprehended two days ago a Desserter on suspicion of his being a spie. Circumstances are strong against him but no positive proof. He says that the Enemy will be hear in a day or two. Some confidence is repos’d in his opinion by many, for my part I give no credit to any thing that he says. Two days ago Mr. Nicholas gave notice that he shou’d this day move to have a Dictator appointed. Genl. Washington and Genl. Greene are talk’d of. I dare to say your knowledge of those worthy Gentlemen,  will be sufficient to convince you that neither of them will or ought to except of such an appointment. Genl. Wayn join’d the Marquis yesterday with a very respectable Corps—perhaps it might be the day before, accounts differ. We have but a thin House of Delligates, but they are Zealous I think in the cause of Virtue.
        I want to see you much. I think, this session of Assembly will be very strict.
        I am Yr. unshaken frd.,
        
          H Young
        
      